                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,
          Plaintiff,

                    v.
                                                      Civil Action No. 1:19-cv-1118
$33,500.00 in U.S. CURRENCY,
            Defendant.



                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of Title II of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange, or was used or intended to be used to facilitate violation of the Controlled

Substances Act.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or was

derived from proceeds traceable to an offense constituting specified unlawful activity

as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically




            Case 1:19-cv-01118 Document 1 Filed 11/06/19 Page 1 of 4
the exchange of a controlled substance in violation of state or federal law.

       3.     The defendant property is $33,500.00 in U.S. Currency, which was seized on

April 13, 2019, in Thomasville, North Carolina, while located within the jurisdiction of

this Court, and has been deposited to the U.S. Customs and Border Protection Customs

Suspense Account.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States




             Case 1:19-cv-01118 Document 1 Filed 11/06/19 Page 2 of 4
of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

      This the 6th day of November, 2019.

                                            Respectfully submitted,

                                            MATTHEW G.T. MARTIN
                                            United States Attorney


                                            /s/ Steven N. Baker
                                            Steven N. Baker
                                            Assistant United States Attorney
                                            NCSB #36607
                                            101 S. Edgeworth Street, 4th Floor
                                            Greensboro, NC 27401
                                            Phone: (336)333-5351
                                            Email: steve.baker3@usdoj.gov




            Case 1:19-cv-01118 Document 1 Filed 11/06/19 Page 3 of 4
                                   VERIFICATION

      Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury under the laws of

the United States of America, that the contents of the foregoing Complaint are true and

correct to the best of my knowledge, information and belief.




           Case 1:19-cv-01118 Document 1 Filed 11/06/19 Page 4 of 4
                                          DECLARATION

        I, Cory E. Brant, having been duly sworn, do hereby depose and state:

        l.      I   am a Special Agent of the U.S. Department of Homeland Security (DHS),

Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI) and

have been so employed for over l7 years. I am assigned to the Office of the Resident Agent

in Charge, Winston-Salem, North Carolina, where I have been involved in the prosecution

and investigation of numerous violations of Titles 8, 18, 19,21and        3l   of the United States

Code (U.S.C.). Prior to reporting for assignment,        I   attended training at the Federal Law

Enforcement Training Center (FLETC) in Brunswick, Georgia, where I received instruction

in Federal criminal statutes, search, seizure and arrest authority. and many other facets of

federal law enforcement.

        2.      This Declaration is made in support of a Verified Complaint of Forfeiture of

$33,500.00     in U.S. Currency seized from Charly MUMBERE in Thomasville,                  North

Carolina, on   April   13, 2019.


       3.       The facts and circumstances set forth in this declaration are based upon my

personal knowledge of the investigation as well as information provided to me by other law

enforcement officers involved in this investigation.

       4.       In January 2019, HSI and the Thomasville Police Department (TPD) initiated

an investigation into the distribution   ofmulti-kilogram quantities of methamphetamine in and

around the Middle District of North Carolina, involving Carlos Sanchez Galarzaand others.




                                                                                                A



             Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 1 of 8
        5.     On January 9,2019, HSI Task Force Officers (TFOs) and Detectives from

TPD's Special Operations Division, Asheboro Police Department's (APD) Vice,trlarcotics

Division, and Lexington Police Department's (LPD) ViceA.larcotics Division, conducted an

undercover purchase of methamphetamine from Galarza's residence, located at 405 Martin

Luther King Drive, Thomasville, North Carolina. The substance purchased weighed

approximately 3.17 ounces (90 grams) and field-tested positive for methamphetamine. A

subsequent lab test revealed the presence     of methamphetamine hydrochloride with    an

average puriry of 96.4 + 2.lo/o.

       6.     On January 17, 2019, HSI TFOs and Detectives from TPD's             Special

Operations Division, APD's Viceilrlarcotics Division, and LPD's ViceA{arcotics Division,

conducted an undercoverpurchase of methamphetamine from Galarza's residence, located at

405 Martin Luther King Drive, Thomasville, North Carolina. The substance purchased

weighed approximately 1.08 pounds (491 ounces) and field-tested positive for

methamphetamine.      A   subsequent lab test revealed the presence   of methamphetamine

hydrochloride with an average purity of   l0l * 2.1o/o.
       7.     On February 2, 2019, HSI TFOs and Detectives with TPD conducted an

undercover purchase of methamphetamine from Galarza's residence, located at 405 Martin

Luther King Drive, Thomasville. North Carolina. The substance purchased weighed

approximately 1.012 kilograms (1012 grams) and field-testedpositive formethamphetamine.

A   subsequent lab test revealed the presence of methamphetamine hydrochloride with an

average purity of 97 .6 + 2.1%.




          Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 2 of 8
                On   April 12,2019, HSI TFO/TPD Det. Adam Kallfelz obtained           three arrest

warrants for Galarza, charging him under North Carolina law with three counts          of

Trafficking Methamphetamine, a violation of General Statue 90-95(HX3B).

       9.       On the evening   of April 12,2019, your declarant, HSI TFOs and Detectives

from TPD's Special Operations Division, APD's Vice/Narcotics Division, and LPD's

Vice/Narcotics Division, rvith assistance from the Davidson County and Randolph County

Sheriff s Offices, conducted a larv enforcement operation in Lexington, North Carolina, in

which Galarza rvas set to deliver approximately three (3) kilograms of methamphetamine to

an undercover   officer. When officers arrived   at the location of the operation, they observed


Galarza and three Hispanic males run into the nearby woods, eluding arrest. Investigators

searched the area, including a 2015 Chrysler 300 with a Virginia registration plate. The

vehicle was registered to Marco Hernandez Gonzalez. a resident of Danville, Virginia.

Investigators located and seized approximately three kilograms of methamphetamine from

the scene. A subsequent investigation revealed that the 2015 Chrysler 300 was associated

with an ongoing investigation targeting a drug trafficking organization operating in and

around the Danville, Virginia, area.

       10.    OnApril 13,2019, the dayafter Galarzawasableto evadearrest,TPD officers

were monitoring Galarza's residence at 405 Martin Luther King Drive. Thomasville, North

Carolina. At approximately 4:32 p.m., they observed     a   black Infiniti sedan, bearing Virginia

registration UYP-5829, at Galarza's residence. The windor.vs of the Infiniti were heavily

tinted, and officers were only able to determine that a male rvas in the driver's seat. They

                                              3




          Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 3 of 8
were unable to determine whether that male was Galarza, or whether there were any other

passengers in the   vehicle. Given the presence of the Infiniti at Galarza's residence, the

Virginia registration plate, and the connection to Virginia observed the previous evening,

Detective Kallfelz advised patrol units that he believed Galarza was meeting with the

occupant of the Infiniti to conduct the business of narcotics trafficking and that patrol units

should attempt to stop the vehicle and identifu the cccupants of the vehicle. Detective

Kallfelz also advised patrol units that there was a high probability that Galarza could be in

the vehicle and that Galarza had outstanding arrest warrants for drug trafficking.

        11.    Shotly afterward, TPD Officer J. Rowe, with assistance from Sergeant         C.

Leonard, initiated a traffic stop of the Infiniti on National Highway near the US 29170

overpass. After activating their emergency lights, the. driver of the Infiniti turned right and

attempted to travel the wrong way (northeast) onto the US 29170 southbound off ramp to

National Highway. TPD Officer J. Rowe believed the vehicle was going to attemptto elude

officers but traffic forced it to stop.

       12.     Off,rcers identified the driver     of the Infiniti as Charly MUMBERE of
Portsmouth, Virginia. Galarua was not in the vehicle.

       13.     Given the previously stated facts (the presence of the Infiniti at Galarza's

residence and the connection       of subjects and vehicles to Virginia),   Sergeant Leonard

requested that TPD Officer Tolson deploy his certified police canine to conduct a free air

sniff around the vehicle. Officer Tolson immediately did so and advised that his canine

alerted to the presence of the odor of narcotics emitting from the vehicle.

                                               4




          Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 4 of 8
       14.      Sergeant Leonard asked   MUMBERE if there were any illegal narcotics in the

vehicle. MUMBERE stated, "No." Sergeant Leonard then asked MI,MBERE ifhe had any

large amounts of currency in the vehicle. MUMBERE replied, "Yes, around $5,000."

Sergeant Leonard explained to MUMBERE that the location from which he just left was

under investigation for drug trafficking and that he believed MUMBERE was there to

purchase narcotics. MUMBERE denied this and said he had come from Portsmouth,

Virginia, and was trying to get to Charlotte, North Carolina,   and   just "ended up atthe house"

in question. The residence in question,405 Martin l,uther King Drive, is off any viable path

between Portsmouth, Virginia and Charlotte, North Carolina. in addition, the residence is in

a seldom   traveled part of Martin Luther King Drive. MUMBERE fuither stated that he knew

a person   could only legally travel with $9,999.00.

       15.      Sergeant Leonard ran MUMBERE's license and registration and found

MUMBERE's license to be suspended for        a   prior DWI conviction.

       16.      Sergeant Leonard conducted a search    ofthe vehicle and observed    a   cellphone

in plain view with GPS coordinates to a Sheetz gas station on National Highway as the

anival destination, which was approximately one-quarter of a mile north from the traffic stop

location. Sergeant Leonard suspected that Galarza changed the meeting location from 405

Martin Luther King Drive to the gas station. Since MUMBERE stated he had currency in the

car and was traveling from the target residence to the Sheetz in a direct path, Sergeant

Leonard believed MUMBERE may be headed to purchase narcotics from Galarza at the



                                                 5




           Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 5 of 8
Sheetz gas station. Sergeant Leonard sent officers to the Sheetz, but they were unsuccessful

in locating Galarza.

       17.    While Sergeant Leonard conducted his search of the vehicle. MUMBERE

received a phone call from a local (Winston-Salem, NC) phone number. MUMBERE had no

luggage in the vehicle, indicating a short turn-around   trip.   Sergeant Leonard located a black


backpack sitting on the rear seat, which held a blue grocery bag inside containing five

bundles of U.S. curency. The bundles were banded and the culrency appeared to be well

more than the $5,000.00 MUMBERE had previously stated was in his possession. Sergeant

Leonard then observed a large amount of powder detergent spread under the back seat of the

vehicle. Narcotics traffickers are known to use detergents to mask the scent of narcotics. An

open bottle of Cognac was also located directly behind the driver's seat, well within reach    of

the driver. Based on the suspended license and the open container of alcohol in the vehicle,

MIIMBERE was arrested. The currency, backpack, and cell phone were seized as evidence

and tumed over to the TPD Special Operations Division.

       18.    Once at the police department, Sergeant Leonard and Detective Kallfelz

conducted a count of the currency, which totaled $33,500.00. The current going rate/cost for

one kilogram    of cocaine or approximately three kilograms of             methamphetamine is

$33,500.00.

       19.    Detective Kallfelz conducted an interview with MUMBERE, who waived his

Miranda rights (both verbally and by signing a waiver). MLMBERE told investigators he

was traveling to Charlotte from Virginia and that he was in possession of $5.000.00 to

                                              6




          Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 6 of 8
purchase an engagement ring for his girlfriend. Detective Kallfelz advised that $33,500.00

had been located in the backpack found in MUMBERE's vehicle and MUMBERE still

advised that he only had $5,000.00. MLMBERE then said that hejust wanted his $5,000.00"

and that law enforcement could "keep the    rest." Detective Kallfelz then asked for consent to

search   MUMBERE's cell phone, which MUN4BERE denied.

         20.    HSI adopted the seizure of the S33,500.00 in U.S. Currency. On April          15,


2019, the currency was converted to a cashier's check made payable to U.S. Customs and

Border Protection (CBP).

         21.    CBP initiated administrative forfeiture of the $33,500.00 and sent notice to

MUMBERE on June        10,   2019. On July 15,2019, CBP received   a   claim to the currency from

MUMBERE. In his claim, MUMBERE stated the currency was his "down payment to a

house [he] planned to buy for [his] mother" and that he had "borrowed and sacrificed to be in

debt   just to make [his] mother happy."




                                               7




            Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 7 of 8
                                      CONCLUSION

       22.     Based on the foregoing, there is probable cause to believe that $33,500.00 in

U.S. Currency seized from Charly MUMBERE on         April   13,   20l9,was fumished or intended

to be furnished in exchange for a contolled substance, or represents proceeds traceable to the

exchange of a controlled substance, and is therefore subject to forfeiture pursuant to 2l

U.S.C. $ 881(aX6) and l8 U.S.C. $ e8l(aXlXC).




       This   the   #   Ourof November,2019.




                                           Cory E. Brant
                                           Special Agent
                                           U.S. Immigration and Customs Enforcement
                                           Homeland Security Investigations




                                             8




       Case 1:19-cv-01118 Document 1-1 Filed 11/06/19 Page 8 of 8
